 



Loan Contract

(Unofficial Summary English Translation Solely for Convenience)

 

 

 

 

Zhejiang Chouzhou Commercial Bank

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Ref. No.: 156160100730035

 

Loan Contract

 

 

 

Borrower: Yiwu Yong Xin Communication Limited Legal Representative:  Zhenggang
Wang Legal Address:  368 HuShu Nan Road, HangZhou City, Zhejiang Province, China
310014 Correspondence Address:   Same as above Lender:   Zhejiang Chouzhou
Commercial Bank

 

 

 

Both parties agree to the following terms:

1 Loan amount: RMB 15,000,000     2 Purpose of loan:   The proceeds of the loan
under this contract shall be used for purchasing cell phones, computers and
other electronics inventory.



    3 Term: Commencing from July 16, 2012, to July 15, 2013.     4 Interest Rate
and Computation of Interest   Interest rate: The annual fixed interest rate is
6.6%. In the circumstance that the People’s Bank of China announces any
adjustment in prime interest rate after the execution date of this loan
contract, but before the date of loan disbursement, the fixed annual interest
rate will be adjusted up by 10% compared the fixed benchmark interest rate
announced by the People’s Bank of China on the date of loan disbursement.



    5 Repayment of interest: Interest settlement is set on the 20th day of each
month. On the maturity date, the interest shall be paid in full together with
the principal.    





 

 

 

6 Interest penalty: In the circumstance that the loan fund is not expended for
the purpose as set forth in this loan contract, the bank will have the right to
assess a penalty interest rate equal to the loan interest rate set forth in this
Contract plus 100% of such interest rate, calculated on the appropriated loan
amount. In the circumstance when the loan is overdue, the penalty interest rate
is equal to the loan interest rate set forth in this Contract plus 50% of such
loan interest rate.



  7 Disbursements: The loan shall be disbursed to the bank account designated by
the borrower.



  8 Repayment of Loan: The principal of the loan shall be paid in full on the
date of maturity.     9 Guarantee: The loan is guaranteed by Zhenggang Wang, CEO
of China 3C Group and five other non related individuals.    

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the day
and year first set forth below.

 

 

 

 July 16, 2012  July 16, 2012      Borrower (seal):    Lender (seal):      Yiwu
Yong Xin Communication Limited  Zhejiang Chouzhou Commercial Bank      Legal
Representative or Authorized Person  Responsible Person or Authorized Person    
 Zhenggang Wang  Liming Liu      (signature or seal)   (signature or seal)    





 

 

 

